11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Tamara Ford,                           * Original Mandamus Proceeding

No. 11-21-00030-CV                           * March 11, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered Tamara Ford’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is denied.